internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc psi 6-cor-112822-00 date date re request for general information this letter responds to your date request for information concerning the availability of the historic rehabilitation tax_credit for the restoration of an ocean liner listed on the national register the general information provided below is advisory only and does not represent the views of the internal_revenue_service regarding the application of the law and precedents to the facts of a specific case sec_47 of the internal_revenue_code code provides that the rehabilitation_credit for any taxable_year is the sum of of the qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building other than a certified_historic_structure and of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 of the code provides that a certified_historic_structure is any building listed on the national register of historic places sec_47 of the code provides that qualified_rehabilitation_expenditures include amounts properly chargeable to capital_account made in connection with the rehabilitation of a qualified_rehabilitated_building sec_47 of the code provides that a qualified_rehabilitated_building is a depreciable building that has been substantially_rehabilitated and was placed_in_service before the beginning of the rehabilitation examination of the preceding code sections indicates that the rehabilitation_credit is only available for rehabilitations of existing buildings while structures other than buildings can be listed on the national register sec_47 makes clear that for purposes of the rehabilitation_credit only buildings listed on the national cor-112822-00 register can be certified_historic_structures further sec_47 provides that in order to be eligible for the rehabilitation_credit the rehabilitated building had to have been placed_in_service prior to the rehabilitation in other words to be considered a qualified_rehabilitated_building the rehabilitated building must have been placed_in_service as a building before the rehabilitation the preceding discussion is consistent with the legislative purpose of the rehabilitation_credit which is to encourage the preservation of older and historic buildings and the revitalization of neighborhoods we hope this general information is of assistance to you if you have any questions regarding this matter please contact at sincerely yours chief branch charles b ramsey office of associate chief_counsel passthroughs and special industries
